Citation Nr: 0520127	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  01-07 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD), effective from May 19, 2000 
to November 26, 2004.

2.  Entitlement to a rating higher than 70 percent for PTSD, 
effective from November 26, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 RO rating decision which 
granted service connection for PTSD and assigned a 50 percent 
rating, effective from May 19, 2000.  In September 2004 the 
Board remanded this matter for further evidentiary 
development.

Pursuant to an August 2004 motion and the Board's granting 
thereof in September 2004, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.900(c).

The Board notes that in June 2005, apparently subsequent to 
the issuance of an supplemental statement of the case, the RO 
received a statement from the veteran's representative 
indicating that the 83 year old veteran was being treated for 
life-threatening medical conditions and requesting that his 
claim be expedited.  Enclosed was a private medical record 
for the veteran showing treatment for unrelated medical 
conditions.  These documents were sent to the Board without a 
waiver of initial RO review from the veteran.  However, since 
this document is not considered relevant to the claim for 
higher ratings for PTSD, the Board need not refer this 
evidence to the RO for initial review.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Effective from May 19, 2000 to November 26, 2004, the 
veteran's PTSD was manifested by symptoms that included 
moderate depression, flashbacks, nightmares, and sleep 
difficulties; his psychiatric disorder during that period did 
not result in occupational and social impairment with 
deficiencies in most areas, including family, thinking, and 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals, near continuous panic or depression, spatial 
disorientation, difficulty in stressful circumstances, and 
inability to establish and maintain effective relationships.

2.  As of November 27, 2004, the veteran's PTSD symptoms have 
produced total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD, effective from May 19, 2000 to November 26, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a 100 percent schedular rating for PTSD 
are met, effective November 27, 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

By September 2000 rating decision the RO granted service 
connection for PTSD and assigned a 50 percent rating, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective from May 19, 2000.  By June 2005 rating decision 
the RO granted a 70 percent staged rating for PTSD, effective 
from November 27, 2004.

Pursuant to Diagnostic Code 9411, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Rating Higher than 50 percent for PTSD, 
May 19, 2000 to November 26, 2004

The record reflects that during the period from May 19, 2000 
to November 26, 2004, the veteran had ongoing mental health 
treatment and medication for his PTSD, and he underwent two 
VA examinations, in August 2000 and November 2001.  The Board 
finds that the objective evidence of record from this period 
does not show PTSD symptoms of such a magnitude to produce 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as those outlined in 
the criteria for a 70 percent rating under Diagnostic Code 
9411.  In that regard the Board notes that the VA treatment 
records and the two medical evaluations (in August 2000 and 
November 2001) do not show most of the typical symptoms 
listed in the criteria for a 70 percent rating, nor are 
similar symptoms shown.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (psychiatric symptoms listed in the rating 
criteria are not exclusive, but are examples of typical 
symptoms for the listed percentage ratings).  

With regard to the symptoms listed in the criteria for a 70 
percent rating, the Board notes that a review of the 
objective medical evidence shows that the veteran has 
consistently denied suicidal ideation, as shown on VA 
treatment records.  On one occasion, in July 2001, he 
reported having suicidal ideation, but denied any impulse or 
plan.  

There has been no evidence or assertion of obsessional 
rituals which interfered with routine activities.  Although 
it is clear that the veteran's functioning has been affected 
by his PTSD, during the period from May 19, 2000 to November 
26, 2004, there was no interference with routine activities.  
For instance, in July 2000 it was noted that he worked part 
time with a school and that he was integrated into the 
community.  On VA examination in August 2000 it was noted 
that he worked as handyman at a local school.  In June 2001 
he reported that he went to Europe recently with his wife.  
In October 2003 he reported he was enjoying his great 
grandchildren and was keeping his mind occupied by staying 
active.  In April 2004 he reported he was keeping his weight 
down and exercising.  In June 2004 he reported he was going 
to visit family in NYC.  

With regard to his speech, there has never been any findings 
that his speech is illogical, obscure or irrelevant.  In June 
2003 it was noted that he had word finding problems and that 
when he was under stress he had performance anxiety.  In July 
2003 it was noted that his word finding problems were "not 
as bad".  

There has been no showing of near continuous panic or 
depression which affects the veteran's ability to function 
independently, appropriately, and effectively during this 
time period.  While he complained of depression, moodiness, 
and anxiety frequently, and this has reportedly affected his 
functioning, there is no evidence that he is unable to 
function independently, appropriately, and effectively.  As 
noted above he was working part time.  In August 2000 he 
reported that he was too much of a "caretaker" and he found 
this to be stressful.  While his functioning decreased and 
his wife had to take over his finances, on VA examination in 
2001 it was noted that he was competent to manage his own 
legal and financial affairs, with his wife helping him with 
the checkbook.  

With regard to impaired impulse control, in July 2000 the 
veteran reported no irritability.  On other occasions he has 
reported being irritable and in September 2001 he reported he 
had verbal outbursts about which he was embarrassed.  There 
is, however, no evidence that he has unprovoked irritability 
with periods of violence.  

With regard to spatial disorientation, the Board notes that 
on VA examination in 2000 it was noted that the veteran 
showed confusion in the way he responded to questions.  His 
abstract thinking was good and he responded to judgment 
questions with good answers.  His memory was fair but not 
perfect.  On VA examination in 2001 the veteran was found to 
be alert and oriented, and while he reported having memory 
problems, he was found to recall recent events without too 
much difficulty.  VA treatment records for this time period 
show that the veteran was for the most part alert and 
oriented and had no thought or perceptual disorder.  Problems 
were noted on both VA examinations and in VA treatment 
records with the veteran's concentration skills. 

With regard to the veteran's appearance, there has been no 
indication that he has neglected his personal appearance or 
hygiene.  

With regard to difficulty in adapting to stressful 
circumstances, in this area the veteran reported problems.  
In June 2003 he indicated that when he was under stress he 
had performance anxiety and was afraid to appear foolish.  
His mental status examination in the office, however, was 
found to be within normal limits.  In July 2003 it was noted 
that his self confidence had vanished.  As noted above, 
however, the veteran reported working part time during this 
period and that he ran his own business until he retired and 
then continued to work part time.  

There is no indication that the veteran has an inability to 
establish and maintain effective relationships.  The veteran 
has been married to his wife for well over 50 years and 
considering her involvement in his care, this appears to be a 
good relationship.  Additionally, the veteran has three 
daughters, grandchildren, and great grandchildren, with whom 
he seems to be involved.  In October 2003 he reported he was 
enjoying his great grandchildren.  He reported living in 
Florida since 1990 and was well connected with the community.  
In November 2001 he reported he was going to visit family in 
New York City, from his home in Florida.

Thus, the evidence as a whole demonstrates that the veteran's 
PTSD does not approximate the criteria for a 70 percent 
rating; rather, his symptoms more nearly approximate the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7.  The 
evidence as to his impairment in such areas as work, family 
relations, judgment, thinking and mood do not reflect that 
the veteran has deficiencies in most areas, so as to support 
the assignment of a 70 percent rating for the period from May 
19, 2000 to November 6, 2004.  There is little to no evidence 
of such symptoms as suicidal ideation, obsessional rituals, 
defects in speech, near-continuous panic or depression, 
impairment in the ability to function or impulse control, 
spatial disorientation, difficulty adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships, such that a 70 percent rating is 
warranted.  See 38 C.F.R. 
§ 4.130.  

In contrast, it is clear that the veteran's PTSD 
manifestations for the period from May 19, 2000 to November 
26, 2004, are squarely within the criteria for a 50 percent 
rating.  The veteran has been found to have on several 
occasions impairment of memory, impaired judgment and 
thinking, disturbances of mood and motivation, and difficulty 
in establishing and maintaining work relationships.  Thus, 
the record for this time period reflects that the veteran's 
disability picture from his PTSD more nearly approximates the 
criteria for the 50 percent rating he is currently assigned, 
rather than 70 percent.  38 C.F.R. § 4.7.

With regard to Global Assessment of Functioning (GAF) scores, 
the Board notes that the veteran was assigned a GAF score of 
60 in July 2000, 55 and 60 in August 2000, 45 in June 2001, 
50 in July 2001, 50 in August 2001, 50 in November 2001, 55 
in February 2003, 50 in June 2003, 40 in July 2003, 50 in 
April 2004, and 55 in June 2004.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), GAF scores from 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers and co-workers). GAF scores of 41 to 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job).  

With the exception of the GAF score of 40 assigned in July 
2003, the majority of the GAF scores for this period are 
between 50 and 60.  Thus, the veteran's symptoms due to PTSD 
during this period may be characterized as moderate to 
severe.  The Board notes however, that while the examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered, it is not 
determinative of the percentage rating to be assigned as the 
rating depends on evaluation of all the evidence.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.

The Board therefore concludes that the evidence as a whole, 
including VA examinations, VA treatment records, and GAF 
scores demonstrates that the veteran's PTSD was no more than 
50 percent disabling during the period from May 19, 2000 to 
November 26, 2004, thus a higher "staged rating" is not 
warranted during any time between the effective date of 
service connection, in May 2000, and the grant of a 70 
percent rating in November 2004.  Fenderson, supra.  As the 
preponderance of the evidence is against a higher rating for 
PTSD, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Rating Higher than 70 percent for PTSD, 
effective from November 27, 2004

The record reflects that on November 27, 2004 the veteran 
underwent a VA examination.  The findings made on that VA 
examination clearly show that the veteran's PTSD symptoms had 
increased and his overall functioning had decreased.  He was 
diagnosed with PTSD and dementia, and was assigned a GAF 
score of 30.  It was noted that a GAF score of 30 reflected 
that behavior was considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  

The VA examiner concluded that the veteran's symptoms of PTSD 
and dementia adversely affected the following areas of his 
life:  employment, in that the veteran was unable to help 
with tasks around the home due to his impaired cognition; and 
social and interpersonal relationships, in that the veteran 
tended to isolate himself and did not socialize.  The 
veteran, however, reported no adverse affects from his PTSD 
or dementia on his family functioning, physical health, or 
leisure activities.  The prognoses for improvement of his 
psychiatric condition and his functional status was poor.  

While the veteran has been diagnosed with dementia, service 
connection is not currently in effect for this disorder.  
However, the claims file does not currently contain medical 
evidence which adequately dissociates any dementia symptoms 
from the veteran's PTSD symptoms.  As noted by the veteran's 
representative, in such cases, the Court has held that when 
it is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition.  
Mittleider v. West, 11 Vet. App. 181 (1998).  The Board has 
therefore not attempted to dissociate any dementia symptoms 
from his PTSD in this decision.  

The only evidence weighing against the assignment of a 
higher, 100 percent, rating for PTSD, effective from November 
27, 2004 is a January 2005 VA treatment record which showed a 
GAF score of 55 and a diagnosis of PTSD by history.  A GAF 
score of 55, according to DSM-IV, represents moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  The Board notes that the VA doctor in January 
2005 indicated that it was the first time he saw the veteran 
and that due to time limitations, a detailed mental health 
evaluation was not done.  The VA doctor also indicated that 
delirium should be ruled out and recommended that the veteran 
follow up in 4 to 6 weeks for a more detailed mental health 
evaluation, with an informant if possible.  Thus, the Board 
finds more persuasive the November 2004 VA examination in 
which the veteran's wife accompanied him to the evaluation 
and the VA examiner conducted a thorough psychiatric 
evaluation and reviewed the veteran's claims file.  

In conclusion, the Board notes that the findings on the VA 
examination in November 2004 show some, but not all, of the 
typical symptoms for a 100 percent rating for PTSD, as listed 
in the rating criteria.  With application of the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that 
effective from the date of the VA examination, November 27, 
2004, PTSD produces total occupational and social impairment, 
and thus a higher schedular rating of 100 percent for PTSD is 
warranted, effective from November 27, 2004.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  

In this case, the initial RO rating decision was made in 
September 2000, before the VCAA was enacted, and the VCAA 
notice was given to the veteran in April 2001, July 2003, 
November 2003, and November 2004.  However, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) it was noted that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated that it was not 
requiring the voiding or nullification of any AOJ decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  VA has a duty under the VCAA to notify an 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim as well 
as to inform the appellant as to whose responsibility it is 
to obtain the needed information.  The appellant was informed 
of the requirements of the VCAA specifically in letters dated 
in April 2001, July 2003, November 2003, and November 2004.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  Thus, the notification 
requirement of the VCAA has been satisfied.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA treatment records for the veteran, per his instructions.  
He has indicated on several occasions, most recently, in 
April 2004, that he has no additional evidence to submit.  
With regard to a VA examination, the Board notes that the 
veteran underwent VA examinations in 2000, 2001, and 2004.  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran in this matter.


ORDER

A rating higher than 50 percent for PTSD, effective from May 
19, 2000 to November 26, 2004, is denied.

A 100 percent schedular rating for PTSD, effective from 
November 27, 2004, is granted.


	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


